Woods, C. J.,
delivered the opinion of the court.
Very briefly stated the declaration filed by the appellant in the court below alleges that she boarded, at a switch or flag station, on the line of appellee’s railway about four miles west of the town of Clinton, a regular station, soon after nightfall, on November 20, 1898, a passenger train as a passenger in good faith, bound for Jackson, having, as she believed, largely more money than was requisite to pay her fare on the train. No ticket was purchased before boarding the train, as there was no station house or ticket office kept by the railway company at said flag station or switch. Soon after the train had pulled out from the flag station appellant was approached by the conductor and requested to pay her fare, when she vainly made search for the money which she had upon her person when she started to board the train. The conductor was informed by her that she had lost her money in getting on the train or had losf it in the car after entering. Failing to find her money, she was immediately ejected from the train at a point about one mile east of the flag station and about three miles west of Clinton. The night was dark, cold and rainy and the place of her ejection was in a swamp, with water on the sides of the track, and remote from any habitation. The appellant earnestly and tearfully besought the conductor not to eject her, but in vain. She made her way back on foot -to the flag station, chilled by winds, drenched by rains and through the darkness. Reaching this flag station, she found no one there and no place of shelter. She then continued her walk to her father’s house, three or more miles away, reaching that shelter about midnight. As the result, she became sick and disabled, and has not yet fully recovered. Her money was found the next morning at the point where she got upon the train the night before, and where she had inadvertently dropped it in her effort to board the car.
*710The question is not whether a railway company has the right to eject one from its train who has neither a ticket or the means of paying fare. That is universally conceded. The question is whether, at the time and place and under the circumstances, the right of ejection in this instance was properly exercised. The appellant was within three miles of Clinton, where shelter and protection could have been had, when she was put off the train in a swamp, on a dark, cold and rainy night, remote from any known habitation and exposed to the discomfort and peril of an ejection under the then known conditions surrounding her.
The demurrer of the railway company admits all the material allegations of the declaration, and should have been overruled. The case presented by appellant’s declaration demanded an answer, and a jury should have passed upon the evidence under proper instructions.

Reversed and remanded.